  
    

 

   

AO 44I Summons in a Civil Action

 

 

United States District Court

SOUTHERN DISTRICT OF CALIFORN

 

Ibrahim Nasser , collectively and professionally known
as "Little Grenade" doing business as Serious Scents

 

   

CLERK US DIS
SOUTHERN DIBTR
BY

 
 

Civil Action No. 17-cv-863-BTM-MDD
Plaintiff

See Attachment

 

Defendant

 

SUMMONS IN A CIVIL ACTION

To: (Defendant's name and address) AK CA} CAA Cove / AJ C
[| 0% E South Union AVE
Midvale, Ul LhobZ

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received it) - or 60 days
if you are the United States or a United States agency, or an office or employee of the United States described
in Fed. R. Civ, P. 12(a)(2) or (3) - You must serve on the plaintiff an answer to the attached complaint or a
motion under Rule 12 of the Federal Rules of Civil Procedure. The answer or motion must be served on the
plaintiff or plaintiff's attorney, whose name and address are:

Ibrahim Nasser

P.O. Box 5626

Chula Vista, CA 91912
619-253-9624

If you fail to respond, judgment by default will be entered against you for the relief demanded in the
complaint. You also must file your answer or motion with the court.

  
  

Date: 4/16/19 John Morrill

CLERK OF COURT
S/ A. Smith

 

 

 

ignatureof Clork ov DeputyCle

  

 

 
Po rT I
AO 441 Summons in a Civil Action

(Page 2)

 

Civil Action No. 17-cv-863-BTM-MDD Date Issued: 4/16/19

PROOF OF SERVICE
(This section should not be filed with the court unless required by Fed. R. Civ. P. 4(1))

This summons for (name of individual and title, if any)

 

was received by me on (date)

 

I personally served the summons on the individual at (place)

 

 

on (date) ; or
I left the summons at the individual's residence or place of abode with (name)
, 4 person of suitable age and discretion who resides there,

on (date) , and mailed a copy to the individual's last known address; or

 

 

 

I served the summons on (name of the individual) © VP Corp pacing 46 Loon , who is
designated by law to accept service of process on behalf of (name of organization)

8 MoC\ onan Covacs LLC on (date} ; or
[ returned the summons unexecuted because ; Or
Other (specify):.

1 Sy oO OY > at oo
My feesare§ bO.0o8 fortraveland$ 2S °© fo, services, for atotal of$ “6% .
I declare under penalty of perjury that this information is true.

Date: “SH — \a Oks bist

Server's Signature

 

 

Reby Lishee

Printed name and title

by St Roage ye\t 3 Sy chal Visa Cn OVA
; server's address
NOTICE OF RIGHT TO CONSENT TO TRIAL BY A UNITED STATES MAGISTRATE JUDGE

IN ACCORDANCE WITH THE PROVISION OF 28 USC 636(C) YOU ARE HEREBY NOTIFIED THAT A USS.
MAGISTRATE JUDGE OF THIS DISTRICT MAY, UPON CONSENT OF ALL PARTIES, CONDUCT ANY OR

ALL PROCEDDINGS, INCLUDING A JURY OR NON-JURY TRIAL, AND ORDER THE ENTRY OF A FINAL
JUDGMENT.

 

 

 

   
     

YOU SHOULD BE AWARE THAT YOUR DECISION TO CONSENT OR NOT CONSENT IS ENTIRELY
VOLUNTARY AND SHOUL BE COMMUNICATED SOLELY TO THE CLERK OF COURT. ONLY IF ALL

PARTIES CONSENT WILL THE JUDGE OR MAGISTRATE JUIDGE-WHOM-THE-CASE-FAS-BEPN-A w
BE INFORMED OF YOUR DECISION.

JUDGMENTS OF THE U.S. MAGISTRATE JUDGES ARE APPEALABLE TO THE U.S. COURT OF APPEALS IN
ACCORDANCE WITH THIS STATUTE AND THE FEDERAL RULES OF APPELLATE PROCEDURE,

 
Case 3:17-cv-00863-BTM-MDD Document 120 Filed 05/06/19 PagelD.1839 Page 3o0f5

 

AQ 441 Summons ina Civil Action (Page 3)

 

 

United States District Court

SOUTHERN DISTRICT OF CALIFORNIA

(ATTACHMENT)
Civil Action No. 17-cv-00863-BTM-Migy

Julius Samann LTD ; Energizer Brands II LLC , doing busiress as American Covers Inc., doing business as
Driven by Refresh Your Car doing business as Handstands; Car Freshner Co, ; American Covers Inc. ; CAR-
FRESHNER CORPORATION ; Does 1-100

 

 

 
Case 3:17-cv-00863-BTM-MDD Document 120 Filed 05/06/19 PagelD.1840 Page 4of5

Case No.: 3-17-CV-0863 BTM (MDD)

 

CHULA VISTA
750 SRO AVE
CHULA VISTA
_ - GA
91910-9998
QS15540910
* 05/04/2019 (800)275-8777 1:32 PM

 

 

Praduct Sala Fina
Description Qty Price
First-Class: : 1 $2.80
Mail
Larga Envelope: .

{Domestic}

(SAINT LOUIS, MO 63141)
(Height:0‘Lb 12,50 Oz)
{Estimated Delivery Bate)
{Tuesday 05/07/2019)
First-Class. | 1 $2.80
Mal? a
Large Envelope. —
Donestiod
(MIDVALE, UT: 84047)
(eight:0 Lb-12.40 02)
(Estimated: Delivery Date)
(Tuesday 05/07/2019)

 

 

    
  
 
 

Total ape : $5, 60
Cash - $26.06
Change ($14.40)
In a hurry? service kiosks offer

quick and easy chéck-out, Any Retall
Associate cart:show you how.

Myour Mail
our Packages
‘for FREE @
del {very .com

 
    

 

 

 
Case 3:17-cv-00863-BTM-MDD Document 120 Filed 05/06/19 PagelD.1841 Page 5of5

PROOF OF SERVICE BY MAIL

Case No.: 3-17-CV-0863 BTM (MDD)

| ROBY LISTER Did Personally Serve the Following Amended Complaint Damages and
Declaratory and Injunctive Relief

Dated May 04, 2019 on the below name defendant's attorney of record via US MAIL. | am nota party
to this cause of action. | am over the age of 18 years and reside in Chula Vista CA.

Served Via US Mail The Following:

California Scents CoO.

CT Corporation System
533 Maryville University Dr
ST. Louis, Mo 63141

American Covers, iNc,
C T Corporation System
1108 E South Union Ave.
Midvale, UT 84047

| Roby Lister personally placed such envelope(s) with postage by Us Mail first class mailed to the
above attorney's offices and | did cause all other defendants to be served via US. Mail with the
response of the Plaintiff as defined herein. | swear and affirm that the foregoing is true and correct
under the laws of the United States of America.

On May 04, 2019

Code L pha
ROBY LISTER
356 Rooseveit St.
Chula Vista, CA 91910
619-253-9624

 

 

 

 
